WOODLEY, Presiding Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, 3 days in jail and a fine of $50.
The appellant was observed driving on a public highway in Carson County. Highway Patrolman Jack B. Morton was the only witness for the state. He testified that when he first saw the appellant he was driving partially on the shoulder and partially on the roadway; that as he turned and was in pursuit, appellant crossed over into the left hand lane of traffic; that he stopped appellant and asked him for his driver’s license; that appellant did not find the.license, though he looked through his wallet for some 5 minutes, until the witness showed it to him.
The patrolman testified that the way in which appellant was handling his car put him “on suspicion” that he had a drunk *339driver; that after he was stopped appellant walked back to the patrol car “and he staggered quite a bit”; that his speech was impaired — “his talk was slurred. * * * He smelled very strongly of alcoholic beverages.”
The witness further testified: “I had seen the subject before. I asked him why he had done such a thing as to get out there under the influence of intoxicating beverages. And he said * * * he got mad and went to Amarillo and got drunk.”
Patrolman Morton expressed the opinion that the appellant “was definitely under the influence of intoxicating beverages” when he was arrested.
The jury rejected the defensive issue raised by the testimony of appellant and his witness, that he was under the influence of a sedative and not alcohol, and the evidence is sufficient to sustain the verdict.
No brief has been filed in appellant’s behalf and the record contains no bills of exception showing error.
The judgment is affirmed.